ON REHEARING
PER CURIAM.
We vacate our prior opinion filed November 8, 1979. This is a petition for certiorari to review the decision of the district court, reported at 364 So.2d 1243 (Fla. 1st DCA 1978). We find conflict with our recent decision in Auburn Machine Works Co. v. Jones, 366 So.2d 1167 (Fla.1979), and quash the decision of the district court and remand for reconsideration only as to respondent Hy-Way Heat Systems, Inc. As to respondents Chevron Oil Company and V. E. Whitehurst & Sons, Inc., we approve the decision of the district court and deny cer-tiorari.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG and ALDERMAN, JJ., concur.